Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the 

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al (US Pub. No. 2013/0282438; cited on IDS), hereafter, “Hunter,” in view Annamalai et al (US Pub. No. 2013/0260749), hereafter, “Annamalai.”

As to claim 1, Hunter discloses a method performed by a first device, the method comprising: 
transmitting, to a server, first identification information of the first device for registering the first device in the server ([0190], particularly, “For example, the user's mobile device may access a registration website, receive inputs from the user, and transmit the user input as data to the registration website for use by the central server as described above with reference to FIG. 12. In an embodiment, the user information may include personal information about the user, such as name, address, contact information (e.g., social network sites, cell phone number, email address, telephone number, etc.) age, and other demographic information, as well as identifying information about wireless identity transmitters and/or proximity broadcast receivers that may be associated with the user's account.”; “identifying information about wireless identity transmitters and/or proximity broadcast receivers that may be associated with the user's account” reads on “first identification information of the terminal,” that is “wireless identity transmitters” read on “ the terminal”); and 
advertising the first identification information of the first device ([0192], particularly, “In block 1313, the wireless identity transmitter may broadcast a message (i.e., a broadcast message) that includes an encoded (or rolling) identifier.”, see also [0158], particularly, “In particular, the sighting message may include an identifier specific to the wireless identity 
wherein a location of the first device is mapped to a location based on location information which a second device is located ([0190], particularly, “In an embodiment, the user information may include…identifying information about wireless identity transmitters and/or proximity broadcast receivers that may be associated with the user's account.” “proximity broadcast receivers” reading on “a second device”; further see [0158], particularly, “In particular, the sighting message may include an identifier specific to the wireless identity transmitter that transmitted the received broadcast message, such as a rolling identifier (i.e., an encoded device identifier), MAC address, or other unique code that may be used to identify the particular wireless identity transmitter…In other words, the proximity broadcast receiver may associate data about present conditions (e.g., a timestamp, GPS coordinates, Cell ID of the closest base station, etc.) with the broadcast message and/or the wireless identity transmitter's identifier.”). 
However, Hunter does not explicitly disclose the location information is requested by the server in case that the first device identified based on the first identification information is lost.
But, Annamalai discloses location information is requested by a server in case that a first device identified based on a first identification information is lost (Fig. 6, [0077], particularly, “The selection module specifies a reconciliation process that gracefully handles failed positioning measurements and/or failed location estimations.” And [0079], particularly, “For example, in accordance with the previous example of a reconciliation process, the LCAS may request a GSM network to perform a U-TDOA location estimation for a mobile device 110, and 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Hunter and Annamalai as a means for the Hunter’s central server to have access to more accurate location information of specific mobile devices.

As to claim 4, Hunter discloses a method performed by a second device, the method comprising: 
transmitting, to a server, second identification information of the second device for registering the second device in the server ([0059], particularly, “Additionally, sighting messages may include metadata and other information (or "associated data"), such as the sending proximity broadcast receivers' identification information (e.g., device ID, third-party affiliations, etc.), whether the proximity broadcast receiver paired with a wireless identity transmitter, transmissions context information (e.g., a code indicating the sighting message is related to an alert or a registered service), information regarding software or applications executing on proximity broadcast receivers (e.g., app IDs), location information, proximity information with respect to known areas within a place, and timestamp data…For example, a sighting message may include a code from a hash function that can be decoded by the central server to ensure the sending proximity broadcast receiver is associated with a particular registered service.” “proximity broadcast receiver” reading on “second device”); 
receiving, from a first device, advertised first identification information ([0158], particularly, “If the proximity broadcast receiver receives a broadcast message (i.e., determination block 702="Yes"), in block 704 the proximity broadcast receiver may generate a sighting message based on information from the received broadcast message and other 
transmitting, to the server, the advertised first identification information ([0158]-[0159], particularly, “In block 706, the proximity broadcast receiver may transmit the sighting message to a central server, such as via a cellular (e.g., an LTE, 3G, or 4G network) or other network and the Internet as discussed above with reference to FIGS. 2A-2B.”); 
transmitting, to the server, the location information, wherein a location of the first device is mapped to a location based on the location information  ([0158]-[0159], particularly, “The other associated data may include various information related to the receipt of the broadcast message, such as the time the proximity broadcast receiver received the broadcast message, location information, the proximity broadcast receiver's identification information, related services (e.g., associated merchants), and signal strength information. In other words, the proximity broadcast receiver may associate data about present conditions (e.g., a timestamp, GPS coordinates, Cell ID of the closest base station, etc.) with the broadcast message and/or the wireless identity transmitter's identifier…In block 706, the proximity broadcast receiver may transmit the sighting message to a central server, such as via a cellular (e.g., an LTE, 3G, or 4G network) or other network and the Internet as discussed above with reference to FIGS. 2A-2B.”).
However, Hunter does not disclose receiving, from the server, a message for requesting location information which the second device is located in case that the first device identified based on the first identification information is lost.

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Hunter and Annamalai as a means for the Hunter’s central server to have access to more accurate location information of specific mobile devices.

As to claims 7 and 16, it is rejected by a similar rationale to that set forth in claims 1 and 4 rejection.

As to claim 10, it is rejected by a similar rationale to that set forth in claim 1’s rejection.

 As to claim 13, it is rejected by a similar rationale to that set forth in claim 4’s rejection. 

As to claims 2, 5, 8, 11, 14, and 17,  the teachings of Hunter and Annamalai as combined for the same reasons set forth in claim 1’s rejection further disclose the location of the first device is identified by a user according to an application in case that the first device identified based on 

As to claim 3, 6, 9, 12, 15, and 18,  the teachings of Hunter and Annamalai as combined for the same reasons set forth in claim 1’s rejection further disclose the location is a current location of the second device when the second device transmits the location information to the server (Hunter, [0158]-[0159], particularly, “The other associated data may include various information related to the receipt of the broadcast message, such as the time the proximity broadcast receiver received the broadcast message, location information, the proximity broadcast receiver's identification information, related services (e.g., associated merchants), and signal strength information. In other words, the proximity broadcast receiver may associate data about 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452